     Case 1:20-cv-00213-RSK ECF No. 21, PageID.1711 Filed 07/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROSALBA WADE,

               Plaintiff,

v.                                                          Case No. 1:20-cv-213

                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                         JUDGMENT

               In accordance with the Opinion filed this date:

               The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g), and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

               IT IS SO ORDERED.



Dated: July 26, 2021                                /s/ Ray Kent
                                                    RAY KENT
                                                    United States Magistrate Judge
